                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                        )
                                              )             Case No. 18-44725-659
Shelly F. Salazar,                            )
SSN: XXX-XX-5503                              )
                                              )             Chapter 13
                                              )             Hearing Date: 4/11/19 at 11:00 am
Debtor(s)                                     )             Hearing Loc: Courtroom 7 North
                                              )

                          FIRST AMENDED CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim, ___ Included
          which may result in a partial payment or no X Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory, ___ Included
          nonpurchase-money security interest.              X Not Included
 1.3      Nonstandard provisions set out in Part 5.        ___ Included
                                                           _X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows:

    A total of $1,250.00 through January, 2019, then $535.00 per month for 54 months
    beginning with the payment due in February, 2019.
2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.

Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

 CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)

3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT

(B) Post-petition personal property lease payments. Debtor assumes executory contract for
personal property with the following creditor(s) and proposes to maintain payments (which the
Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING

 (C) Continuing Debt Payments (including post-petition mortgage payments on real
 estate, other than Debtor's residence.) Maintain payments of the following continuing
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.


                                                2
 CREDITOR NAME                 MONTHLY PAYMENT



 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                 MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE

 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:

 CREDITOR NAME                         TOTAL AMOUNT DUE               INTEREST RATE


3.4     Attorney Fees. Pay Debtor's attorney $__________ in equal monthly payments over
 _________ months (no less than 12 months). Any additional fees allowed by the Court shall be
 paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:

 CREDITOR NAME                TOTAL AMOUNT DUE CURE PERIOD                  INTEREST RATE
                                               48 months                    0.00%

 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 6.25 % interest:
 CREDITOR               EST BALANCE DUE               REPAY PERIOD            TOTAL w/ INTEREST
GM Financial            $20,210. 85                   60 months               $23,585.00

(C) Secured claims subject to modification. Pay all other secured claims the fair market value
of the collateral, as of the date the petition was filed, in equal monthly payments over the period
set forth below with 6.25 % interest and with any balance of the debt to be paid as non-priority
unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth
below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

 CREDITOR               BALANCE DUE        FMV        REPAY PERIOD            TOTAL w/ INTEREST
                                                      60 months               $

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
 shall be paid in equal monthly installments over the period and with interest as identified
 below:
 CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD          INTEREST RATE


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice

                                                 3
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $3,710.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7      Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME              EST TOTAL DUE     TRUSTEE/CO-DEBTOR        INTEREST RATE

 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR                         TOTAL DUE          TOTAL AMOUNT PAID BY TRUSTEE

 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                          TOTAL AMOUNT DUE
 Internal Revenue Service               $1140.93

 3.9     Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $15,498.38. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00 Debtor
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
 unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     □ Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.

 CREDITOR                      COLLATERAL

 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured

                                                4
 debt:
 CREDITOR                    CONTRACT/LEASE

Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.         NONSTANDARD PLAN PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:
5.1
       _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________
5.2
       _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________


Part 6.         VESTING OF PROPERTY OF THE ESTATE

                                                 5
6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.



DATE: 02/07/2019               DEBTOR: /s/Shelly F. Salazar


DATE: 02/07/2019               ATTORNEY for DEBTOR: /s/Natalie C. Phillips
                                                    Natalie Carroll Phillips, 56442MO
                                                    4243 Reavis Barracks Road
                                                    St. Louis, MO 63125
                                                    Ph. 314-544-4800
                                                    Fax: 314-544-4801
                                                    phillips.law@hotmail.com




                                                  6
                                    CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on
February 11, 2019, with the United States Bankruptcy Court, and has been electronically served
on the parties in interest via email by the Court’s CM/ECF System as listed on the Court’s
Electronic Mail Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court’s Manual Notice
List and listed below on February 11, 2019.

Anthesia Associates of Belleville
PO Box 66971
Dept. CC
Saint Louis, MO 63166

BJC Healthcare
PO Box 958410
St. Louis, MO 63195-8410

Capital One Bank
PO Box 30285
Salt Lake City, UT 84130-0285

CEPAMERICA
PO Box 582663
Modesto, CA 95358

Clinical Radiologists, SC
2040 W. Iles Ave., Ste. C
Springfield, IL 62704-4183

Comenity Bank
PO Box 182125
Bankruptcy Dept.
Columbus, OH 43218-2125

Conduent HR Solutions for HCA
PO Box 382169
Pittsburgh, PA 15251

Credit One Bank
PO Box 98873
Las Vegas, NV 89193-8873

Gateway Foundation
3204 Eagle Way

                                                 7
Chicago, IL 60678-1032

Gateway Regional Medical Center
PO Box 503706
St. Louis, MO 63150-3706

GM Financial
PO Box 183593
Arlington, TX 85062

Hanger Clinic
62857 Collections Center Drive
Chicago, IL 60693

Hospital Sisters Health System
PO Box 219714
Kansas City, MO 64121

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Macy's
PO Box 8053
Bankruptcy Processing
Mason, OH 45040

Mariner Finance, LLC
286 Mid Rivers Center
Saint Peters, MO 63376

Memorial Hospital
PO Box 739
Moline, IL 61265

Metro Imaging, LLC
PO Box 411515
St. Louis, MO 63141-3515

Midwest Radiological Assoc.
PO Box 38900
St. Louis, MO 63138-8900

Missouri Medical Partners
PO Box 504683
St. Louis, MO 63150

MO Dept. Of Revenue
PO Box 475

                                  8
Jefferson City, MO 65105-0475

PASI
PO Box 188
Brentwood, TN 37024

Paypal Credit
PO Box 5138
Timonium, MD 21094

Rise Credit
4150 International Plaza, Ste. 300
Ft. Worth, TX 76109

St. Anthony's Medical Center
PO Box 66766, Dept. 30696
St. Louis, MO 63166-6766

Stacy L. Stratmann, MD
1414 Cross Street, Ste. 330
O Fallon, IL 62269

Synchrony Bank
PO Box 965064
Attn: Bankruptcy Dept.
Orlando, FL 32896-5064

United States Attorney
111 S. 10th Street
20th Floor
Saint Louis, MO 63102



                                     /s/Natalie C. Phillips
                                     Natalie C. Phillips, 56442MO
                                     Attorney for Debtor(s)
                                     Law Office of Natalie C. Phillips, LLC
                                     4243 Reavis Barracks Road
                                     St. Louis, MO 63125
                                     Ph. 314-544-4800
                                     Fax: 314-544-4801
                                     phillips.law@hotmail.com




                                               9
